DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

Status of Claim
This action is in reply to the action filed on 16 of February 2021.
Claims 1, 11, and 20 have been amended.
Claims 1-20 have been examined and stand rejected.

Response to Amendment/Argument
35 USC § 101
Applicants asserts that the 2019 Revised Guidance provides that "Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity" (p. 55). Therefore, even if the recited hardware elements are considered "conventional," the claims still integrate any abstract idea into a practical application with the 
35 USC § 103
Applicant asserts that Gilgur does not teach or suggest "determining correlations between variables in the historical data and removing one or more variables in the historical data with a correlation that exceeds a correlation threshold" as recited in the amended claims.  Examiner respectfully disagree.  The Mun reference is introduced in light of the new grounds or rejection where Mun ¶69 and Fig. 4 illustrates a heuristic procedure where data loaded into memory is first checked for its validity and integrity 033 by looking at various issues such as micronumerosity 034 where the number of independent variables generated exceeds the total number of rows of data, creating an error in the procedure, or multicollinearity 035, where the independent variables are highly correlated to one another, returning an error in the regression analysis model and later the variable with the highest p-value that is above the required threshold is then deleted 047 from the list and seen in further detail under claim rejection 35 USC 103.
Applicant asserts that Gange, Eglen, and Dudat also do not appear to teach or suggest "in response to determining that the preferred model does not exist in the memory, select independent variables from historical data, the independent variables being selected based on determining correlations between variables in the historical data and removing one or more variables in the historical data with a correlation that exceeds a correlation threshold" as recited in claims 1, 11, and 20.  Examiner respectfully disagree.   Gilgur teaches a MQI that can compare large numbers of models for the same data and select the best or discard the worst models, while Mun teaches the remainder of the claim language for the same reasons provided above and further disclosed in detail under claim rejection 35 USC 103.  



Claim Rejections 
35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). Here, Claims 1-10 are directed to a method (process), 11-20 are directed to a system (machine) therefore, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test.
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the 
With respect to 2A Prong 1, claim 1 recites “…determine whether a preferred model exists…to determine the forecasted quantity; in response to determining that the preferred model does not exist…, select independent variables from historical data, the independent variables being selected based on determining correlations between variables in the historical data and removing one or more variables in the historical data with a correlation that exceeds a correlation threshold; build a first model by applying multiple linear regression analysis to the historical data associated with the product to relate a dependent variable with one or more of the independent variables; build a second model; compare an error between the first model and the second model; Page 3 of 13 Application. No. 15/500,424 Response to Final Office Action select the first or second model as a selected model based on which of the first model or the second model more accurately describes fluctuations in the historical data; determine a relationship between the value and a forecasted quantity of the at least one product; and determine the forecasted quantity based on the selected model”.  Accordingly, the claim recites an abstract idea. Claims 11 and 20 recites similar limitations as Claim 1 and as disclosed, it recites an abstract idea.
More specifically, claims 1, 11, and 20 are directed to “Certain Methods of Organizing Human Activity”, specifically “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” as well as “Mathematical Concepts”, specifically “mathematical calculations” as 
Dependent claims 2-10 and 12-19 contain the same abstract idea with respect to claims 1, and 11 and they further limit the abstract idea.  
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claim 1 recites additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the claims 1, 11, and 20 do recite additional elements “at least one processor” coupled to “a memory” storing first information associated with a plurality of products and a set of computer readable instructions; “an interface”, executed by the “at least one processor”, configured to receive second information including an indication of at least one product of the plurality of products and a desired value of the product, the value being relative to at least one third party data point for the at least one product; the computer readable instruction, when executed by the “at least one processor”, causes the processor to”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, The system 400 may include for example a general-purpose computing platform such as those based on Intel PENTIUM-type processor, Motorola PowerPC, Sun UltraSPARC, Texas Instruments-DSP, Hewlett-Packard PA-RISC processors, or any other type of processor. The system 400 also includes one or more input devices 404, which may include for example, a keyboard or a touch screen. An input device may be used for example to configure the measurement system or to provide input parameters. The system 400 includes one or more output devices 402, which may include for example a display or tablet or other mobile display. In addition, the computer system 400 may contain one or more interfaces (not shown) that may connect the computer system 400 to a communication network, in addition or as an alternative to the interconnection mechanism 408” associated with the specification.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  Further, additional elements for storing/receiving data do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea) that are well-understood or conventional data retrieval and transmission functions in view of MPEP 2106.05(g).  
	With respect to step 2B, claims 1, 11, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional element elements “at 
As a result, claims 1, 11, and 20 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Claims 2-10, and 12-19 do not disclose additional elements, further narrowing the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness









Claims 1-3, 5-6, 8-13, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20150379595 to Gange (hereinafter referred to as “Gange”) in view of US 7788127 to Gilgur et al. (hereinafter referred to as “Gilgur”)  in further view of US 20050102175 to Dudat et al. (hereinafter referred to as “Dudat”) and in even further view of US 20100204967 of Mun (hereinafter referred to as “Mun”).
Claims 1, 11, and 20:
Gange expressly discloses the following:
at least one processor coupled to a memory storing first information associated with a plurality of products and a set of computer readable instructions; (Gange ¶27 the processor 202 may process instructions for execution in the computing device 200, including instructions stored in the memory 204 and/or on the storage device 206 to display a graphical information for a GUI on an external input/output device, such as a display unit 216 coupled to the high speed interface 208).
an interface, executed by the at least one processor, configured to receive second information including an indication of at least one product of the plurality of products and a desired value of the product, the value being relative to at least one third party data point for the at least one product; (Gange ¶24-27, 41 the computing device processing the information is comprised of a processor, a memory, a GUI, and etc. where the computing device connects to multiple servers including third-party servers to extract social network data, weather, demographics, news, competitor behavior, market performance, product information, and/or any other information which may be associated with a phenomenon, event, or behavior in order to aid the live pricing module in calculating the optimal retail prices for one or more products in order to undercut a particular competitor, maximize profits, etc.).
the computer readable instruction, when executed by the at least one processor, causes the processor to: determine a base quantity of the at least one product based on the first information; (Gange ¶20-22, 54 the retailer server collects sales and inventory data from retail locations and communicates with an inventory management systems which monitors inventory levels and sales. The product sensitivity module which resides in the server is then able 
determine a relationship between the value and a forecasted quantity of the at least one product; (Gange ¶46-48 optimal price, ideal price, inventory level, and upcoming projections of these and other attributes are performed by the system in order to adjust for holiday lift  or any  other cyclical or situational circumstance. Based on these predictions, the retail store authorizes the promo-to-store to automatically modify prices within a predefined range, based upon store traffic and inventory levels allowing the retail store to specify a set of conditions to be satisfied before an automatic price (value) change occur, such as a particular inventory level, or a threshold price set by a local competitor).
determine the forecasted quantity…; (Gange ¶41, 53-54 the live pricing module determines retail prices by optimizing a statistical model representing one or more products in one or more markets where the model is based upon a regression analysis using a plurality of attributes such as point of sale location, inventory (quantity), product cost, product attributes, historical performance (base quantity per [27] of instant application), etc. which could possibly have a causal relationship with product sales and/or demand).  
Although Gange teaches an automatic reactive retail pricing is accomplished by creating a multilevel hierarchical model based upon a regression analysis using relevant data it does not expressly disclose whether a preferred model exists in memory, however Gilgur teaches: 
determine whether a preferred model exists in the memory…; (Gilgur Col. 6 Lines 29-33 the Model Quality Index can be used in an automatic mode to quickly and easily compare large numbers of models for the same data and/or for a variety of data and select the best, or discard the worst, model(s) for every specific case, without human intervention).
in response to determining that the preferred model does not exist in the memory…; (Gilgur Col. 6 Lines 29-33 the Model Quality Index can be used in an automatic mode to quickly and easily compare large numbers of models for the same data and/or for a variety of data and select the best, or discard the worst, model(s) for every specific case, without human intervention).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gange’s pricing module which determines retail prices by optimizing a statistical model representing one or more products in one or more markets and have the Model Quality Index be used in an automatic mode to quickly and easily compare large numbers of models for the same data and/or for a variety of data of Gilgur as both are analogous art which teach solutions to creation of models to forecast optimal price, ideal price, inventory level, and upcoming projections based on seasonal changes as taught in Gange ¶41, 53-54 and further select the best, or discard the worst, model(s) for every specific case, without human intervention Gilgur Col. 6 Lines 29-33).
Although Gange in view of Gilgur teaches an automatic reactive retail pricing is accomplished by creating a multilevel hierarchical model based upon a regression analysis using relevant data it does not expressly disclose a Model Quality Index which determines whether a model has reached a specified threshold (preferred) and uses historical data to calculate the impact on each of the parameters used in the forecasting process however Dudat teaches: 
…to determine the forecasted quantity; (Dudat ¶21-23 historical demand data may include the quantity of products sold each month over a two-year period which is used to automatically select a forecasting model to improve overall product sales volume by preventing product shortages due to poor demand planning). 
build a first model by applying multiple linear regression analysis to the historical data associated with the product to relate a dependent variable with one or more of the independent variables; (Dudat ¶23, 35 The first trend model may be embodied as a squares regression, a multiple linear regression, a Winter's Model, a Croston's Model, a first-order exponential smoothing, a moving average, a weighted moving average, a second-order exponential smoothing, and a median method forecast model based on historical demand data for the product).
build a second model; (Dudat ¶35 the second trend model may be embodied as an exponential smoothing forecast model).
compare an error between the first model and the second model; Page 3 of 13Application. No. 15/500,424select the first or second model as a selected model based on which of the first model or the second model more accurately describes fluctuations in the historical data;  (Dudat ¶8, 45 discloses that a set of models include at least  a first model and a second model and later discloses that if the historical demand data fits a seasonal demand, the data processor determines forecast data and an error value for each model in a first set of models (i.e. at least first and second model), and selects the forecast data with the least error as the forecast).
…based on the selected model; (Dudat ¶8, 45 discloses that a set of models include at least a first model and a second model and later discloses that if the historical demand data fits a seasonal demand, the data processor determines forecast data and an error value for each model in a first set of models (i.e. at least first and second model), and selects the forecast data with the least error as the forecast).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gange in view of Gilgur’s pricing module which determines retail prices by optimizing a statistical model representing one or more products in one or more markets and build 
Although Gange in view of Gilgur and in further view of Dudat teaches an automatic reactive retail pricing accomplished by creating a multilevel hierarchical model based upon a regression analysis using relevant data it does not expressly disclose removing variables with a correlation that exceeds a threshold however Mun teaches: 
…select independent variables from historical data, the independent variables being selected based on determining correlations between variables in the historical data and removing one or more variables in the historical data with a correlation that exceeds a correlation threshold; (Mun ¶69 the user's selected or pasted data is loaded into memory 032 such that the algorithm can run quickly in a virtual environment. Like in the detailed enumeration procedure, the data is first checked for its validity and integrity 033 by looking at various issues such as micronumerosity 034 where the number of independent variables generated exceeds the total number of rows of data, creating an error in the procedure, or multicollinearity 035, where the independent variables are highly correlated to one another, returning an error in the regression analysis model. Using the data, the algorithm determines how many independent variables exist and initiates the generation of all the unique intermediate variables 039 such as the natural logarithm, the first difference, lagged values, and so forth. Using a separate C++ source code, we 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gange in view of Gilgur and in further view of Dudat’s pricing module which determines retail prices by optimizing a statistical model representing one or more products in one or more markets and build a first model and second models based on historical data such as quantity and determines forecast data and an error value for each model in a first set of models and have data loaded into memory such so the data is first checked for its validity and integrity by looking at various issues such as micronumerosity where the number of independent variables generated exceeds the total number of rows of data, creating an error in the procedure, or multicollinearity, where the independent variables are highly correlated to one another, returning an error in the regression analysis model of Mun as both are analogous art which teach solutions to creation of models to forecast optimal price, ideal price, inventory level, and upcoming projections based on seasonal changes as taught in Gange ¶41, 53-54 in view of Gilgur and in further view of Dudat and further run each of the quick heuristics models, where model iteration 
Gange teaches a computer-readable medium in at least [23] and a method in at least [55].  

(B)	As per Claims 2 and 12:
Gange expressly discloses the following:
wherein the component is further configured to identify a current value for the at least one product based on the first information; (Gange ¶96 adjustment interface displays recommended and current prices for the specified products, as well as projected and past performance, as determined by the reactive retail pricing system).

(C)	As per Claims 3 and 13:
Gange expressly discloses the following:
wherein the component is further configured to determine the relationship between the value and the forecasted quantity by determining at least one regression coefficient…; (Gange ¶60, 95 a user with sufficient privileges may be presented with a list of different types of strategies (e.g. how to behave with respect to a competitor, pricing of one brand with respect to another, etc.), goals (e.g. market share, profitability, price image, branding, etc.), and constraints (e.g. price ceiling, price floor, target inventory, relative pricing of brands, etc.) based on regression coefficients given to their respective models. The user may then select one or more strategies, goals, and/or constraints, and provide parameters). 
 
…in the first model; (Dudat ¶23, 35 The first trend model may be embodied as a squares regression, a multiple linear regression, a Winter's Model, a Croston's Model, a first-order exponential smoothing, a moving average, a weighted moving average, a second-order exponential smoothing, and a median method forecast model based on historical demand data for the product).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gange in view of Gilgur in further view of Dudat and in even further view of Mun’s pricing module which determines retail prices by optimizing a statistical model representing one or more products in one or more markets and build a first model and second models based on historical data such as quantity and determines forecast data and an error value for each model in a first set of models and selects the forecast data with the least error as the forecast of Dudat as both are analogous art which teach solutions to creation of models to forecast optimal price, ideal price, inventory level, and upcoming projections based on seasonal changes as taught in Gange ¶41, 53-54 in view of Gilgur in further view of Dudat and in even further view of Mun and further discloses that if the historical demand data fits a seasonal demand, the data processor determines forecast data and an error value for each model in a first set of models as additionally taught in Dudat ¶23, 35, 45).

Claims 5 and 15:
Gange expressly discloses the following:
wherein the component is further configured to determine the relationship between the value and the forecasted quantity at least in part by determining a relationship between a log transform of the value and the forecasted quantity; (Gange ¶61 price change data may be transformed into the logarithm of the price change taking shape as any of exponential, linear, logarithmic, reciprocal, square root, power, any combination of these, and/or any other mathematical function).

(E)	As per Claims 6 and 16:
Gange expressly discloses the following:
wherein the component is further configured to determine the relationship between the log transform of the value and the forecasted quantity at least in part by determining at least one regression coefficient…; (Gange ¶41, 61, 95 the relevant is transformed to improve modeling accuracy, where transformation refers to the application of a mathematical function to a set of data, wherein that data is replaced with the transformed values. The data set comes from various attributes previously disclosed such as point of sale location, inventory, product cost, product attributes, historical performance, and etc. A user with sufficient privileges may be presented with a list of different types of strategies (e.g. how to behave with respect to a competitor, pricing of one brand with respect to another, etc.), goals (e.g. market share, profitability, price image, branding, etc.), and constraints (e.g. price ceiling, price floor, target inventory, relative pricing of brands, etc.). The user may select one or more strategies, goals, and/or constraints, and provide parameters). 
 
…in the first model; (Dudat ¶23, 35 The first trend model may be embodied as a squares regression, a multiple linear regression, a Winter's Model, a Croston's Model, a first-order exponential smoothing, a moving average, a weighted moving average, a second-order exponential smoothing, and a median method forecast model based on historical demand data for the product).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gange in view of Gilgur in further view of Dudat and in even further view of Mun’s pricing module which determines retail prices by optimizing a statistical model representing one or more products in one or more markets and build a first model and second models based on historical data such as quantity and determines forecast data and an error value for each model in a first set of models and selects the forecast data with the least error as the forecast of Dudat as both are analogous art which teach solutions to creation of models to forecast optimal price, ideal price, inventory level, and upcoming projections based on seasonal changes as taught in Gange ¶41, 53-54 in view of Gilgur and further discloses that if the historical demand data fits a seasonal demand, the data processor determines forecast data and an error value for each model in a first set of models as additionally taught in Dudat ¶23, 35, 45).

Claims 8 and 18:
Gange expressly discloses the following:
wherein the interface component is further configured to receive a current data point for the at least one product and the at least one third party data point; (Grange ¶24-27, 41, 56-57 the computing device processing the information is comprised of a processor, a memory, a GUI, and etc. where the computing device connects to multiple servers including third-party servers to obtain social network data, weather, demographics, news, competitor behavior, market performance, product information, and/or any other information which may be associated with a phenomenon, event, or behavior in order to determine the live pricing module in calculating the optimal retail prices for one or more products in order to undercut a particular competitor, maximize profits, etc.).

NOTE:  Examiner interprets the optimal retail price that is determined by the live pricing module to be a real-time pricing construed as current price or value.

(G)	As per Claim 9:
Gange expressly discloses the following:
wherein the component is further configured to determine a current value  based on the current data point and the at least one third party data point; (Grange ¶24-27, 41, 56-57 the computing device processing the information is comprised of a processor, a memory, a GUI, and etc. where the computing device connects to multiple servers including third-party servers to obtain social network data, weather, demographics, news, competitor behavior, market performance, product information, and/or any other information which may be associated with a 

(H)	As per Claims 10 and 19:
Gange expressly discloses the following:
wherein the component is further configured to determine the current value at least in part by determining a percentile value representative of the percentage of third parties that have a higher data point than the current data point; (Grange ¶98 a user determines a min/max price the reactive retail pricing system is allowed to automatically assign. As seen on Fig. 7, these limits are specified by a price, a percentage of the current price, a percentage of a competitor, and/or within historical limits).

    PNG
    media_image1.png
    308
    552
    media_image1.png
    Greyscale


Claims 4, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20150379595 to Gange (hereinafter referred to as “Gange”) in view of US 7788127 to Gilgur et al. (hereinafter referred to as “Gilgur”) in further view of US 20050102175 

(A)	As per Claims 4, 7, 14, and 17:
Specifically, Gange expressly discloses the following:
wherein the component is further configured to determine the forecasted quantity at least in part by: …and the at least one regression coefficient; (Gange ¶60, 95 a user with sufficient privileges may be presented with a list of different types of strategies (e.g. how to behave with respect to a competitor, pricing of one brand with respect to another, etc.), goals (e.g. market share, profitability, price image, branding, etc.), and constraints (e.g. price ceiling, price floor, target inventory, relative pricing of brands, etc.) based on regression coefficients given to their respective models. The user may then select one or more strategies, goals, and/or constraints, and provide parameters). 
 Although Gange in view of Gilgur in further view of Dudat and in even further view of Mun teaches various attributes available to the user as parameters for regression coefficients it doesn’t expressly disclose however Eglen teaches: 
determining a difference between the desired value and the current value and determining a mathematical product between the difference…;  (Eglen ¶97-98 p 2 =p 1+0.10 p 1 (or p 2 =p 1.×1.0) (Equation 3) highlights the initial price of a song at $0.90 and depending on whatever the content supplier and/or the administrator using second time period (t=2), the processor of the dynamic pricing system changes the price in order to get a sample of the change 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gange in view of Gilgur in further view of Dudat and in even further view of Mun’s list of different types of strategies, goals, and constraints allowing the user to select one or more strategies, goals, and/or constraints, and provide parameters [95] and use formulas to determine mathematical differences of Eglen [97-98] as both are analogous art which teach solutions to regression analysis models as taught in Gange ¶95 in view of Gilgur in further view of Dudat and in even further view of Mun and further provide the difference between two prices at two different times in order to achieve dynamic pricing based on client demand as taught in Eglen ¶97-98. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20040073506 A1
Data processing system and method for administering financial instruments
Tull, Robert Stanley JR. et al.
US 20120330724 A1
FUEL PRICING
McCaffrey; David
US 20140324532 A1
SYSTEM AND METHOD FOR MODELING AND FORECASTING CYCLICAL DEMAND SYSTEMS WITH DYNAMIC CONTROLS AND DYNAMIC INCENTIVES
Ghosh; Soumyadip et al.
US 20120016721 A1
Price and Utility Optimization for Cloud Computing Resources
Weinman; Joseph
US 20140365276 A1
DATA-DRIVEN INVENTORY AND REVENUE OPTIMIZATION FOR UNCERTAIN DEMAND DRIVEN BY MULTIPLE FACTORS
Harsha; Pavithra et al.

SYSTEMS AND METHODS FOR PRICE TESTING AND OPTIMIZATION IN BRICK AND MORTAR RETAILERS
Montero; Michael et al.
US 20150379595 A1
AUTOMATED REACTIVE RETAIL PRICING THROUGH MULTILEVEL HIERARCHICAL REGRESSION
Gange; Kiran
US 20140058799 A1
SCENARIO PLANNING GUIDANCE
Gottemukkala; Chakradhar
US 20100241492 A1
Dynamic Pricing of Items Based on Cross-Price Effects on demand of Associated Items
Eglen; Jeremy et al.
US 20090063251 A1
System And Method For Simultaneous Price Optimization And Asset Allocation To Maximize Manufacturing Profits
Rangarajan; Keshava et al.
US 20060241925 A1
Method for quickly forming a stochastic method representating the distribution of a physical variable in a heterogeneous environment by appropriate selection of a geostatistic realizations
Schaaf; Thomas et al.
US 3446946 A
POWER-MOMENT SELF-ADAPTIVE CONTROL SYSTEM
ANDEEN RICHARD E
US 20070087756 A1
MULTIFACTORIAL OPTIMIZATION SYSTEM AND METHOD
Hoffberg; Steven M.
US 20030046049 A1
Optimization
Chatfield, Glen F. et al.
US 20100204967 A1
Autoeconometrics modeling method
Mun; Johnathan C.
WO 2018075995 A1
SYSTEMS FOR PREDICTIVE DATA ANALYTICS, AND RELATED METHODS AND APPARATUS
CONORT XAVIER et al.
US 20080255924 A1
Computer-Implemented Forecast Accuracy Systems And Methods
Chien; Yung-Hsin et al.
US 20050102175 A1
Systems and methods for automatic selection of a forecast model
Dudat, Olaf S. et al.
US 7788127 B1
Forecast model quality index for computer storage capacity planning
Gilgur; Alexander et al.
US 20090018996 A1
CROSS-CATEGORY VIEW OF A DATASET USING AN ANALYTIC PLATFORM
Hunt; Herbert Dennis et al.

METHOD AND SYSTEM FOR EXTRACTING COMPACT MODELS FOR CIRCUIT SIMULATION
HYDE; Paul A. et al.
US 20110231223 A1
Systems and Methods to Enhance Search Data with Transaction Based Data
Winters; Michelle Eng


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        3/17/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623